        Case: 1:13-cr-00490-SL Doc #: 13 Filed: 11/01/18 1 of 3. PageID #: 44




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 1:13CR490
                                                    )
                Plaintiff,                          )   JUDGE SARA LIOI
                                                    )
        v.                                          )
                                                    )
 INNA MELNYK,                                       )   RESPONSE IN SUPPORT OF MOTION
                                                    )   TO DECLARE THIS MATTER A
                Defendant.                          )   COMPLEX CASE AND FOR
                                                        CONTINUANCE



       Now comes the United States of America, through Justin E. Herdman, United States

Attorney, and Matthew B. Kall, Assistant U.S. Attorney, and files this response in support of

Defendant Inna Melnyk’s Motion to Declare This Matter to be a Complex Case and for

Continuance of Trial. (R. 12, PageID 42-43).

       Defense counsel accurately summarized the reasons this Court should declare this case

complex and continue the trial. Discovery in this case contains numerous hours of foreign

language recordings. In addition, there are substantial documentary foreign language materials

that were obtained from Ukrainian law enforcement officials pursuant to a Mutual Legal

Assistance Treaty request. The government has obtained its own translations of these recordings

and documents, which will be provided to defense counsel, but it is reasonable to provide

defense counsel sufficient time to review these with his client and an interpreter.

       In addition, in the event that this matter does go to trial, the government will need to call

at least three current and/or former Ukrainian law enforcement officials as witnesses. Obtaining

their testimony will require the government to submit a Mutual Legal Assistance Treaty request
        Case: 1:13-cr-00490-SL Doc #: 13 Filed: 11/01/18 2 of 3. PageID #: 45



to Ukraine for assistance. Failure to grant a continuance would deny the government the

reasonable time necessary to effectively prepare for trial and secure the attendance of foreign

witnesses.

       For these reasons, the government joins in Defendant Melnyk’s motion. The government

believes this Court should continue the trial date and find that the ends of justice served by a

continuance outweigh the interests of the public and defendant in a speedy trial under 18 U.S.C.

§ 3161(h)(1).

                                                       Respectfully submitted,

                                                       JUSTIN E. HERDMAN
                                                       United States Attorney

                                               By:     /s/ Matthew B. Kall
                                                       Matthew B. Kall (NY: 3003738)
                                                       Assistant United States Attorney
                                                       United States Court House
                                                       801 West Superior Avenue, Suite 400
                                                       Cleveland, OH 44113
                                                       (216) 622-3915
                                                       (216) 522-8355 (facsimile)
                                                       Matthew.B.Kall@usdoj.gov




                                                 2
        Case: 1:13-cr-00490-SL Doc #: 13 Filed: 11/01/18 3 of 3. PageID #: 46



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of November 2018 a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Matthew B. Kall
                                                       Matthew B. Kall
                                                       Assistant U.S. Attorney




                                                  3
